                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE




United States of America

    v.                              Criminal No. 17-cr-163-JD
                                    Opinion No. 2019 DNH 074
Louis Gardner



                             O R D E R

    Louis Gardner moves to withdraw his guilty pleas to Counts

6, 7, and 8 of the indictment.   He contends that he should be

permitted to withdraw his pleas because the government was

allowed to withdraw from the plea agreement after he breached

the agreement by engaging in criminal activity.      The government

objects.



                            Background

    In a written plea agreement, Gardner agreed to plead guilty

to possession of a firearm by a convicted felon, 18 U.S.C

§ 922(g) (Count 6); possession of a firearm in furtherance of a

drug trafficking crime, 18 U.S.C. § 924(c) (Count 7); and

conspiracy to distribute and possess with intent to distribute a

controlled substance, 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vi), and

846 (Count 8).   In the agreement, the parties stipulated that

Gardner would be sentenced to 120 months’ imprisonment.      In § 12
of the plea agreement, however, Gardner agreed that he would not

engage in any criminal activity.       If he did, “the United States

may consider such conduct to be a breach of the Plea Agreement

and may withdraw therefrom.” Doc. no. 72 at 11.

    On October 30, 2018, the court accepted Gardner’s guilty

pleas on Counts 6, 7, and 8.     After the court accepted the

pleas, but before sentencing, Gardner engaged in criminal

activity by committing the offense of assault by prisoner.

Based on that finding, and pursuant to § 12 of the agreement,

the court granted the government’s motion to withdraw from the

plea agreement.    Doc. no. 108.

    Gardner moves to withdraw his guilty pleas under Federal

Rule of Criminal Procedure 11(d)(2).       The court held a hearing

on the motion on April 10, 2019.



                              Discussion

    Gardner argues that a “fair and just” reason exists to

allow him to withdraw from his guilty pleas under Rule

11(d)(2)(B).     Alternatively, he argues that, because the court

“rejected” the plea agreement, he can withdraw under § 6 of the

plea agreement and Rule 11(d)(2)(A), which provide for

withdrawal of a guilty plea as a matter of right under those

circumstances.    Gardner also contends that § 17 of the plea



                                   2
agreement permits him to withdraw from his guilty pleas.     The

government responds that no “fair and just” reason exists and

that the court did not reject the plea agreement.



    A. “Fair and Just” Reason for Requesting Withdrawal

    “A defendant may withdraw a plea of guilty . . . after the

court accepts the plea, but before it imposes sentence if . . .

the defendant can show a fair and just reason for requesting the

withdrawal.”   Fed. R. Crim. P. 11(d)(2).   The defendant bears

the burden to establish a fair and just reason.    United States

v. Dunfee, 821 F.3d 120, 127 (1st Cir. 2016).     In examining

whether a fair and just reason exists, the court looks to

“whether the plea was voluntary, intelligent, knowing and in

compliance with Rule 11; the strength of the reasons offered in

support of the motion [to withdraw]; whether there is a serious

claim of actual innocence; the timing of the motion; and any

prejudice to the government if the withdrawal is allowed.”       Id.

(alteration in original) (quoting United States v. Isom, 580

F.3d 43, 52 (1st Cir. 2009)).

    Gardner argues that a fair and just reason exists because

he “heavily relied upon the stipulation entered into by the

parties.”   Doc. no. 111 at 4.   “In exchange for this reliance,”

Gardner contends, he forwent filing “motions to suppress



                                 3
evidence relative to the moto[r] vehicle stop in this case” and

he forwent “raising an entrapment defense on the use and

possession of the firearm in this case . . . .”    Id.

     Gardner offers no argument that his pleas were made

involuntarily, unknowingly, or unintelligently and does not make

any claim of innocence.    Gardner’s two theories – entrapment and

suppression of evidence – are not premised on his actual

innocence of the crimes.     See United States v. Torres-Rosa, 209

F.3d 4, 8-9 (1st Cir. 2000) (“The absence of an assertion of

innocence counsels against allowing the plea to be withdrawn.”);

United States v. Sanchez-Barreto, 93 F.3d 17, 24 (1st Cir. 1996)

(“The district court need not credit bare protestations of legal

innocence.”).1   Indeed, at the plea colloquy, Gardner admitted

his guilt.

     Gardner’s “reliance” on the beneficial terms of the plea

agreement which no longer apply is not a “fair and just” reason

to permit him to withdraw.    See United States v. Muriel, 111

F.3d 975, 978 (1st Cir. 1997) (“[W]hen Muriel concluded that




     1 It is unclear on what basis Gardner would assert
entrapment or that evidence should be suppressed. Gardner did
not elaborate on his entrapment theory. In the “Offense
Conduct” section of the plea agreement admitted to by Gardner at
the plea colloquy, it states that “the defendant waived his
Miranda rights” and admitted to officers after his arrest that
he traveled to Massachusetts to buy drugs.


                                  4
circumstances had changed such that a potential motion to

suppress seemed to be a better strategy than his plea bargain,

he decided that withdrawal of his plea was in order.      But . . .

second thoughts do not constitute a plausible reason for

withdrawal.”).   Gardner’s loss of the benefit of the stipulated

sentence is a consequence of his own actions, and the

government’s withdrawal from the plea agreement because of

Gardner’s breach is not a sufficient reason to permit him to

withdraw his guilty pleas.   See United States v. Tilley, 964

F.2d 66, 72 (1st Cir. 1992) (finding that district court did not

abuse its discretion in denying defendant’s motion to withdraw

guilty plea after he violated plea agreement by committing

perjury); see also United States v. Robinson, 587 F.3d 1122,

1125 (D.C. Cir. 2009) (“Guilty pleas are distinct from plea

agreements.”) (citing United States v. Hyde, 520 U.S. 670, 677-

78 (1997)).   Finally, although Gardner filed his motion soon

after the court granted the government’s motion to withdraw from

the plea agreement, any lack of prejudice to the government does

not warrant granting the motion.       See United States v. Ramos,

810 F.2d 308, 313 (1st Cir. 1987) (“Only after a defendant has

brought forward a ‘fair and just’ reason, is the government

compelled to demonstrate prejudice      . . . .”);   Nunez Cordero v.

United States, 533 F.2d 723, 725 (1st Cir. 1976) (affirming



                                   5
district court’s finding that no fair and just reason to

withdraw guilty plea existed even though motion was timely and

did not substantially prejudice the government).

     The court finds that no “fair and just” reason exists to

permit Gardner to withdraw his guilty pleas.       Therefore, Gardner

cannot withdraw them under Rule 11(d)(2)(B).



     B. Rejection of Plea Agreement

     At the hearing, Gardner argued that he should be permitted

to withdraw from the plea agreement under § 6 of the plea

agreement and Rule 11(d)(2)(A).       Section 6 and Rule 11(d)(2)(A)

allow a defendant to withdraw a guilty plea if the court,

pursuant to Rule 11(c)(3)(A), rejects a plea agreement

containing a stipulated sentence.2      The government contends that

the court did not reject the plea agreement.

     Under Rule 11(d)(2)(A), a defendant may withdraw a guilty

plea as a matter of right if “the court rejects a plea agreement

under Rule 11(c)(5)[.]”   Rule 11(c)(5), in turn, outlines the

procedure for a court’s rejection of a plea agreement that



     2 Section 6 states the following, in relevant part: “The
parties intend the [120-month sentence] to be ‘binding’ under
Fed. R. Crim. P. 11(c)(1)(C). By using the word binding the
parties mean that if the Court will not accept the plea
agreement under Fed. R. Crim. P. 11(c)(3)(A), the plea agreement
is null and void and the defendant will be allowed the
opportunity to withdraw his guilty pleas.” Doc. no. 72 at 7.

                                  6
contains a stipulated sentence or an agreement not to bring or

dismiss other charges.   The procedure requires the court to, in

open court, “inform the parties that the court rejects the plea

agreement”; “advise the defendant personally that the court is

not required to follow the plea agreement and give the defendant

an opportunity to withdraw the plea”; and “advise the defendant

personally that if the plea is not withdrawn, the court may

dispose of the case less favorably toward the defendant than the

plea agreement contemplated.”   Fed. R. Crim. P. 11(c)(5).

    In this case, however, the court did not “reject” the plea

agreement under Rule 11(c)(3)(A) and (c)(5).   In granting the

government’s motion to withdraw from the agreement, the court

enforced § 12 of the plea agreement, which permitted the

government to withdraw if Gardner engaged in criminal activity.

Doc. no. 108 at 6 (“The court finds that this criminal activity

constitutes a substantial breach of the plea agreement.”).

Gardner cannot transform his breach of the plea agreement, which

cost him his right to receive the agreed-upon sentence, into a

rejection of the agreement by the court.   United States v.

Hallman, 226 Fed. Appx. 261, 263-64 (4th Cir. May 10, 2007); cf.

United States v. Blackwell, 694 F.2d 1325, 1339 (D.C. Cir. 1982)

(“[I]f the plea is accepted . . . and the defendant adheres to

the terms of the bargain, all parties to it are bound.”)



                                7
(emphasis added).    Therefore, § 6 of the plea agreement and Rule

11(d)(2)(A) do not apply.



     C. Section 17

     Gardner asserts that § 17 of the plea agreement, which

renders “the entire Plea Agreement” “null and void” if any

provision of the agreement “is deemed invalid or unenforceable,”

permits him to withdraw from his guilty pleas.    The defendant

cannot prevail on this argument because the court did not find

any provision of the agreement invalid or unenforceable but

rather enforced the terms of the agreement, read as a whole, as

entered into by the parties.



                             Conclusion

     For the foregoing reasons, Gardner’s motion to withdraw

from his guilty pleas (doc. no. 111) is denied.    The matter is

to be scheduled for sentencing.

     SO ORDERED.


                               __________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge

May 6, 2019
cc:   Richard Monteith, Jr., Esq.
      Anna Z. Krasinski
      U.S. Probation
      U.S. Marshal


                                  8
